Citation Nr: 0604392	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  94-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease L3-S1 with mild stenosis, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for reflux esophagitis 
with hiatal hernia, duodenitis and history of ulcers, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arteriosclerotic 
heart disease status post myocardial infarction with 
hypertension, evaluated as noncompensable prior to January 
19, 1998, 100 percent disabling effective January 19, 1998, 
and 60 percent disabling effective May 1, 1998.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1980, from April 1981 to April 1985, and from May 
1987 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied a rating in 
excess of 20 percent for degenerative disc disease L3-S1 with 
mild stenosis; denied compensable ratings for reflux 
esophagitis and hypertension; and denied entitlement to TDIU.  
An RO rating decision dated March 1995 increased the 
disability rating for reflux esophagitis with hiatal hernia, 
duodenitis and history of ulcers to 10 percent disabling 
effective to the date of claim.  Jurisdiction of the claim 
was subsequently transferred to the Columbia, South Carolina 
RO.  The Board remanded the claim to the RO in October 1998 
for further development.

This case was before the Board in July 2002 at which time the 
Board conducted additional development pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) which 
authorized the Board to review evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
November 2003, the Board remanded the case to the RO for 
completion of the development directed by the Board.

An RO rating decision dated October 1999 increased the 
evaluation for arteriosclerotic heart disease status post 
myocardial infarction with hypertension as 100 percent 
disabling effective January 19, 1998, and 60 percent 
disabling effective May 1, 1998.


FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome (IVDS) of the 
lumbar spine has been manifested by recurrent and severe 
exacerbations of low back pain, muscle spasm and significant 
loss of range of motion; he has no chronic neurologic 
deficits with incapacitating attacks having a total duration 
of less than six weeks during a 12-month period.

2.  The veteran's reflux esophagitis with hiatal hernia and 
duodenitis and history of ulcers is manifested by episodic 
epigastric pain controlled by over-the-counter medication 
absent any other symptoms.

3.  Prior to January 19, 1998, the veteran's hypertension was 
manifested by diastolic pressure predominantly less than 100, 
systolic pressure predominantly less than 160 and no history 
of diastolic pressure predominantly 100 or more controlled by 
continuous medication.

4.  Following the period of convalescence on May 1, 1998, the 
veteran's arteriosclerotic heart disease status post 
myocardial infarction with hypertension has been manifested 
by a workload capacity of 7 metabolic equivalents (METS), a 
left ventricular ejection fraction of 40-45 percent, and no 
evidence of chronic congestive heart failure.

5.  The veteran has not been precluded from obtaining and 
retaining substantially gainful employment due to his 
service-connected disabilities for any time during the appeal 
period.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
the veteran's IVDS of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 5292, 5293 
(1994-2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
05).

2.  The criteria for a rating higher than 10 percent for 
reflux esophagitis with hiatal hernia, duodenitis and history 
of ulcers have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§3.321(b),  4.114, Diagnostic Code 7346 (2005).

3.  Prior to January 19, 1998, the criteria for a compensable 
rating for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1994-1998); 38 C.F.R. §§ 3.321(b), 4.104, Diagnostic 
Code 7101 (1999-2005).

4.  For the time period beginning on May 1, 1998, the 
criteria for a rating in excess of 60 percent for 
arteriosclerotic heart disease status post myocardial 
infarction with hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.104, 
Diagnostic Code 7006, 7017 (1999-2005).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder that consists of 3 volumes.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each aspect of 
his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

I.  Lumbar spine

Historically, the veteran was medically discharged from 
service based upon a diagnosis of degenerative disc disease 
at L3-S1 with mild stenosis.  His disability was primarily 
manifested by recurrent episodes of severe back pain with 
periodic pain to the left lower extremity.  There were also 
notations of right sciatica symptoms with a diagnosis of L4-
L5 radiculopathy.  His VA clinic records in May and June 1992 
noted the presence of paraspinal muscle spasm treated with 
Darvocet and Flexeril.  A neurosurgery consultation in June 
1992 noted muscle weakness of the extensor hallucis longus 
(EHL) and anterior tibialis muscles on the left with impaired 
heel walk, but a magnetic resonance imaging (MRI) scan was 
unremarkable.  

On VA general medical examination in June 1992, the veteran 
reported having back pain exacerbated by exertion with 
bending.  He occasionally developed sciatic-type pain, 
usually with prolonged sitting or standing, relieved only by 
rest.  Physical examination revealed normal muscle and 
sensory examination of the lower extremities, but there was 
increased discomfort with straight leg raising and external 
rotation of the left hip consistent with possible sciatic 
nerve compression.

A VA clinic record in August 1992 demonstrated the veteran to 
have moderate paravertebral muscle spasm of the lumbar spine 
assessed as recurrent low back syndrome.  A myelogram 
performed in October 1992, to investigate report of 
occasional left leg pain, was interpreted as negative.  The 
impressions included posterior longitudinal ligamentous 
calcification at L3-4, mild soft tissue or disc bulge causing 
mild ventral impression at L3-L4, vacuum disc at L5-L5 with 
mild ventral thecal sac impression due to osteophytes, and no 
significant spinal stenosis or nerve root deformity 
identified.  

A November 1992 private examination report reported that the 
veteran presented in moderate back distress.  He could flex 
to only 30 degrees and extend to 10 degrees.  He had 
significant limitation of right lateral bending to 25-30 
degrees with intense pain in the left lower lumbar area.  He 
had limited left twisting, but could twist fully to the 
right.  He had a positive straight leg raise test on the left 
with 1+/4+ left patellar reflex and 2+/4+ right patellar 
reflex.  No atrophy was noted of the calf muscles, but he 
could not heel or toe walk due to the left heel and toe not 
remaining on the ground.  There was a slight decrease of 
sensory function over the L5 dermatome on the left and 
possibly mixed features with the L4 dermatome.  A discogram 
was interpreted as normal although there appeared to be some 
annular bulging at the L4-L5 interspace on the left.  He was 
given diagnoses of chronic low back syndrome due to 
degenerative disc with annular bulging of the L4-L5 disc 
interspace, L5 radiculopathy and degenerative joint disease 
of T1-T12.

An RO rating decision dated January 1993 granted service 
connection for degenerative disc disease at L3-S1 with mild 
spinal stenosis, and assigned an initial 20 percent 
evaluation under Diagnostic Code 5293.

Private clinic records include the veteran's emergency room 
visitations in February and March 1993 due to an exacerbation 
of low back pain with pain radiating to the left lower 
extremity.  His physical examination was significant for 
limited range of motion (ROM) and muscle spasm of the lower 
lumbosacral spine.

On VA examination in April 1993, the veteran reported a 
continually sore back with weekly shooting pain exacerbations 
lasting from 12 hours to 3 days.  His physical examination 
was significant for forward flexion decreased to 46 degrees, 
backward extension decreased to 15 degrees, left lateral 
flexion decreased to 8 degrees, right lateral flexion to 30 
degrees, left rotation to 24 degrees, and right rotation to 
17 degrees with objective pain on motion.  He had a positive 
straight leg raise bilaterally with mild pain.  His 
neurologic examination was significant for no patellar reflex 
on the left.  He had decreased left hip flexion, right knee 
flexion and extension, and right dorsiflexion.  He was given 
diagnoses of degenerative disc disease of the lumbar spine, 
chronic low back pain, and history of mild spinal stenosis.

Thereafter, the veteran's private clinic records include an 
April 1993 follow-up consultation recording increased 
symptoms of intermittent sharp stabbing pains in the 
midthoracic area.  He was given continuing prescriptions of 
Darvocet and Flexeril.  An August 1993 letter from Randal 
Cross, M.D., was written requesting authorization for fee-
basis treatment as the veteran's back pain was exacerbated by 
prolonged sitting or riding in his car.  Another August 1993 
letter from Dr. Cross indicated that the veteran had a severe 
degree of degenerative disc disease beginning at L3 extending 
down through S1 with a degree of spinal stenosis.  Dr. Cross 
opined that the veteran had a significant degree of 
functional limitation in his work related physical activities 
such as sitting, standing, walking, lifting, carrying, and 
handling objects.  Any gainful employment would be limited to 
a sedentary job with minimal physical activity.

The veteran was hospitalized for three days in September 1993 
due to severe and disabling pain in the thorax and lumbar 
areas.  A computerized tomography (CAT) scan revealed some 
narrowing of L4-L5 and L5-S1 with no evidence of protruded 
disc.  He was discharged with a diagnosis of low back 
syndrome.  In December 1993, Dr. Cross wrote that the veteran 
held a diagnosis of chronic lower back pain secondary due to 
degenerative disc disease impinging somewhat on the spinal 
canal.  His prognosis for improvement was poor noting that 
the veteran had not been employable for the last several 
years.  His physical limitations kept him from prolonged 
sitting, lifting, carrying objects, stooping or bending.  He 
continued to have a permanent degree of partial disability. 

On VA general medical examination in December 1993, the 
veteran complained of back pain on any range of motion 
testing.  He was able to extend to 25 degrees, flex to 45 
degrees, side bend to 35 degrees bilaterally, and rotate to 
45 degrees bilaterally.  He jumped on the lightest touch in 
the lumbar area, but no muscular spasm was evident.  There 
was no evidence of joint effusions, swelling, muscular 
atrophy or fibrosis.  He had good range of motion and 
muscular strength in all extremities.  There were no sensory 
or motor deficits.  X-ray examination of the lumbar spine 
demonstrated slight osteoarthritic changes and spur formation 
indicating a longstanding condition.  He was given a 
diagnosis of osteoarthritic changes of the lumbar spine.

Thereafter, the veteran's private clinic records include 
visitations due to exacerbations of back pain with findings 
such as painful flexion and extension, muscle spasm, lumbar 
paravertebral tenderness, and positive straight leg raise 
test.  In April 1994, he was noted to be unable to straighten 
his spine due to muscle spasm.  A June 1994 disability 
determination by the Social Security Administration (SSA) 
determined the veteran was entitled to disability benefits 
since May 1992 due to his back disability.  He was deemed 
having residual functional capacity to perform less than 
sedentary work on a sustained basis, but that jobs did not 
exist in significant numbers for an individual with only a 
high school education. 

The veteran appeared and testified before the RO in February 
1995.  His sciatic pains were not constant but occurred 
during exacerbations.  He had a gait abnormality and used a 
cane to provide extra support with ambulation.  He 
discontinued use of a transcutaneous electrical nerve 
stimulation (TENS) unit as it was ineffective.  He reported 
for emergency room treatment for exacerbations of pain.

On VA examination in September 1997, the veteran reported two 
episodes of incapacitating back pain in the last year 
resulting in bed rest of three days' duration.  He reported 
there was little effect on his activities of daily living 
other than being "careful concentrating."  For example, he 
could not reach across the bed when making the covers, and 
had to be conscientious lifting objects.  Physical 
examination measured flexion to 115 degrees, extension to 17 
degrees, left lateral flexion to 24 degrees, and right 
lateral flexion to 26 degrees.  He was given a diagnosis of 
degenerative joint disease of the lumbosacral spine.

In March 1998, the veteran underwent a Vocational 
Rehabilitation examination.  He reported low back pain 
radiating to the left leg.  He also had pain in the 
intrascapular area radiating into the upper back that was 
completely disabling to him.  On physical examination, he had 
a mildly lordotic posture.  He had pain in the sacroiliac 
joints with flexion, extension and rotation.  His thigh 
circumferences were equal.  His straight leg raising (DLR) 
test was negative.  His sensory and motor examinations, as 
well as deep tendon reflexes, were normal.  His x-ray 
examination was significant for a mild scoliotic posture 
convex to the right in the lumbar area.  He was given an 
impression of mechanical back pain aggravated by body 
habitus.  He was deemed qualified to perform a medium duty 
occupation with unrestricted sitting and standing, climbing 
and walking, and driving vehicles.  He could occasionally 
climb ladders.  He could lift up to 30 pounds occasionally, 
and 10 pounds frequently.  In an addendum, the physician 
stated that the veteran had normal range of motion of the 
back.

In March 1999, the veteran testified before an SSA hearing 
officer to 2 to 3 episodes per week of partially or totally 
debilitating back pain lasting 1/2 day to 2-3 days in duration.  
At times, he could not walk at all.  Approximately 1 to 2 
times per month he experienced a sciatic pain shooting down 
his legs, particularly on the left, described as feelings of 
numbness, weakness and electrical shock.  He reported that 
his back impairment limited his ability to perform activities 
of daily living and was exacerbated by activities such as 
lifting, climbing, and driving long distances.

In July 1999, the veteran underwent VA spine examination with 
benefit of review of his medical records.  He reported that 
all his symptoms were in his back, and he denied having any 
leg pain.  The majority of time that he ambulated was not 
limited by his back.  With back pain, he was only limited by 
back pain and did not have any type of leg pain that would 
infer constriction of his nerves.  He was taking Ultram for 
back pain.  On examination, he ambulated without an antalgic 
gait and moved around the room without any difficulty.  He 
could side bend to 50 degrees bilaterally.  He was able to 
bend forward to approximately 70 degrees of forward flexion.  
He could hyperextend at the thoracolumbar joint to 
approximately 15 degrees.  He really did not have any 
considerable pain with motion.  He had minimal superficial 
pain with palpation of the spine.  He had a positive 
Waddell's test indicating a psychosomatic contribution to his 
pain.  He had 5/5 strength in all lower extremity muscle 
groups bilaterally.  His deep tendon reflexes (DTR's) were 
symmetrical at his patellae and Achilles' tendons.  He had no 
evidence of clonus or Babinski sign.  Sensation was 
subjectively decreased in the L4 distribution on the left 
leg.  He was able to heel and toe walk without any 
difficulty, and had a negative straight leg raising of 
bilateral lower extremities.  He was given an impression of 
chronic low back pain with lumbar degenerative disease.  The 
examiner also provided the following opinion:

With regard to paragraph three of the BVA remand, 
it is my opinion that after speaking with the 
patient and examining him it does not appear that 
he has any additional degree in loss of range of 
motion due to any weakened motions of his back.  
Additionally, he is able to walk the majority of 
the time without any restrictions; and as a 
result, I did not feel as though this spine 
condition causes excessive fatigability or 
incoordination.  As with the normal history of 
low back pain in the majority of people, he will 
occasionally have flare-ups of his lumbar back 
pain; and as per the normal history, usually this 
back pain gets better with temporary rest.  I do 
not feel that this causes him to not be employed, 
but I do not think he would be able to be 
employed as a manual laborer as this could 
potentially cause excessive flare-ups of his 
lumbar spine.  I have ordered a plain film of his 
low back even though the likelihood of this x-ray 
result changing as compared to previous reports 
is low.

Thereafter, an x-ray examination of the veteran's lumbar 
spine was interpreted as showing narrowed disc space between 
L4-L5 with possibility of protruding disc.  There was no loss 
of lordotic curvature.

In a decision dated September 1998, SSA determined that the 
veteran was not entitled to continued disability benefits.  
He was deemed capable of performing work duties such as a 
security officer or house guard.

In July 2005, the veteran underwent VA Compensation and 
Pension examination with benefit of review of his claims 
folder.  He reported a history of working various jobs such 
as security and working with a furniture business.  He had 
chronic back pain since his discharge from service but had 
made an attempt to work through back pain with limitations.  
At his last job as a security officer, he missed 
approximately 2 weeks throughout the year secondary to back 
pain.  He had not returned to work secondary to his heart 
condition.  From the standpoint of his back pain, he felt he 
was capable of returning to a sedentary occupation not 
requiring bending or lifting objects excess of 5 or 10 
pounds.  Overall, he described chronic 6/10 baseline back 
pain rising to 10/10 severe and unrelenting pain during 
flare-ups.  His flare-ups occurred about 3-4 times a month 
and lasted 3 days in duration.  At those times, he had to lie 
flat and was unable to walk and perform activities of daily 
living.  His flare-ups were triggered with activities such as 
reaching.  When not experiencing a flare-up, he was able to 
perform his activities of daily living without difficulties.  
He denied having any radiating pain.  He had occasional 
numbness over a specific distribution over the anteromedial 
aspect of his left leg, but denied radiating pain or 
weakness.  He also denied bower or bladder complaints.

On physical examination, the veteran was able to rise from a 
seated position without difficulty.  He walked with a 
nonantalgic gait unassisted with a cane or walker.  His gait 
was heel-toe without evidence of ataxia.  His spine showed 
some listing to the right.  He had palpable lumbar 
paraspinous spasm but he denied significant back pain.  His 
range of motion revealed 0 to 75 degrees of forward flexion 
and 0 to 10 degrees in extension.  His had 20 degrees of 
lateral bending and 15 degrees of lateral rotations 
bilaterally.  He did not have any change in his range of 
motion on forward flexion, extension, lateral bending, or 
lateral rotation with repetitive motion.  There were no signs 
of increased fatigability, weakness, or incoordination.  On 
neurologic exam, he had an intact motor exam revealing 5/5 
strength in the bilateral iliopsoas, hamstrings, quadriceps, 
anterior tibialis, gastroc-soleus and extensor hallucis 
longus muscle groups.  His sensation to light touch was 
intact to sensation, pain, and temperature.  His reflexes 
were +2 on the right and +1 on the left absent evidence of 
clonus or Babinski.  He had a negative straight-leg raise 
bilaterally as well as a negative Lasegue sign.  The examiner 
provided the following assessment:

ASSESSMENT: Chronic lumbar strain.  According to 
the patient's history and physical, from an 
orthopedic standpoint his ability to perform a 
desk job or a job that would require mostly 
sitting and would not require any flexing of the 
lumbar spine, bending, or lifting could be a 
reasonable option for him.  The veteran states 
that it is mainly his medical conditions that 
limit his ability to perform and maintain 
occupation.

In an addendum, the examiner stated that lumbar films showed 
degenerative changes with narrowed disc space between L4-L5, 
and L5-S1.  There was questionable spondylosis on the right 
side.  His height, alignment, and remaining disc spaces were 
normal in appearance.  His pedicles were intact.  He was 
given an impression of degenerative changes with questionable 
spondylosis of L5 on the right side.  The examiner also 
commented that the veteran did not demonstrate any objective 
evidence of pain by grimacing or groaning.

The veteran's claim for an increased rating for his 
lumbosacral spine disability was first adjudicated in June 
1994.  Effective September 23, 2002, VA revised the criteria 
for evaluating Intervertebral Disc Syndrome (IVDS).  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The RO's June 1994 rating decision continued a 20 percent 
disability for the veteran's degenerative disc disease of the 
lumbar spine under Diagnostic Code 5293.  This rating under 
the "old" schedular criteria contemplated moderate and 
recurring attacks of IVDS.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1994-2002).  A higher 40 percent rating was 
warranted for severe IVDS with recurring attacks and little 
intermittent relief.  Id.  A higher 60 percent rating 
available under Diagnostic Code 5293 required pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (1994-2002).  

Historically, the veteran had a history of recurrent episodes 
of back pain with emergency room visitations in February, 
March and September 1993.  An exacerbation of IVDS in 
November 1992 measured forward flexion as limited to 30 
degrees.  The evidence of record since the veteran's filing 
of the claim in January 1994 includes private clinic records 
documenting episodes of exacerbations of IVDS manifested by 
painful motion, muscle spasm, lumbar paravertebral tenderness 
and positive straight leg testing.  He was unable to 
straighten his spine in April 1994.  In August 1993, Dr. 
Cross described the veteran as manifesting a severe degree of 
IVDS with a significant degree of functional limitations such 
as sitting, standing, walking, lifting, carrying, and 
handling objects.  The veteran reports IVDS exacerbations 
occurring 3-4 times per month and lasting 3 days in duration.  
Overall, with application of 38 C.F.R. §§ 4.7, 4.40 and 4.45 
and the benefit of the doubt rule, the Board finds that the 
veteran's IVDS of the lumbar spine has been manifested be 
recurrent and severe exacerbations manifested by low back 
pain and significant loss of range of motion.  The veteran, 
therefore, is entitled to a 40 percent rating under 
Diagnostic Code 5293.

The veteran's own account of exacerbations, well documented 
in the medical records, indicates that his IVDS exacerbations 
are intermittent in nature with more than intermittent 
periods of relief.  He  had VA examinations in December 1993, 
September 1997 and July 2005 wherein his IVDS was not present 
with examination findings showing mild to moderate range of 
motion loss and no functional deficits.  The Board finds, by 
a preponderance of the evidence, that the veteran has had 
more than intermittent relief of his IVDS attacks for any 
time during the appeal period.  As such, the Board cannot 
find, even with consideration of the provisions of 38 C.F.R. 
§§ 4.7 and 4.45, that the criteria for a 60 percent rating 
under Diagnostic Code 5293 have been met.

The 40 percent disability rating assigned under Diagnostic 
Code 5293 represents the maximum rating for severe limitation 
of motion of the lumbar spine (Diagnostic Code 5292) and 
severe lumbosacral strain (Diagnostic Code 5295).  The Board 
finds no other schedular criteria applicable to the case at 
hand.  In making this assessment, the Board has relied upon 
the veteran's descriptions of his exacerbations of IVDS in 
awarding his 40 percent rating with application provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.7, 4.40, 4.45.  The 
medical findings, however, do not support a basis for further 
compensation under the old criteria.

Changes to the IVDS Code became effective September 23, 2002.  
The new version, which is now redesignated to Diagnostic Code 
5243, evaluates IVDS (preoperatively or postoperatively) on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
05).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003-04).  Orthopedic 
disabilities are rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, NOTE 1 (2003-05).  Similarly, 
neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The veteran has held a diagnosis of degenerative disc disease 
L3-S1 with mild stenosis.  Some early assessments prior to 
the appeal period included L5 radiculopathy.  However, since 
the appeal period, the veteran has described his lower 
extremity pain symptoms as episodic in nature.  VA 
examinations in July 1999 and July 2005 found no evidence of 
a chronic neurologic manifestation of IVDS.  Absent a chronic 
orthopedic manifestation in excess of 40 percent disabling, 
the application of combining orthopedic and neurologic 
manifestations would not result in a higher rating assigned 
than under the old criteria.  There is no competent evidence 
of ankylosis to consider application of Diagnostic Codes 5286 
or 5289.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).  Cf. 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2003) (fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis).  

An alternative higher 60 percent rating may be considered 
under Diagnostic Code 5243 where there have been 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during a 12 month period.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 U.S.C.A. § 4.71a, Diagnostic Code 5243, NOTE (2005).   The 
veteran has reported his flare-ups of IVDS occurring between 
2-3 times per week to 3-4 times per month and lasting 1/2 day 
to 3 days in duration.  A careful review of the record does 
not disclose treatment and a prescription of bed rest by a 
physician of at least six weeks during any 12-month period 
during the appeal as required for consideration of an 
alternative rating under Diagnostic Code 5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised would require a finding of favorable or 
unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2005).  In this case, there 
is no competent evidence of ankylosis of the lumbar spine, 
and the regulatory changes do not offer a more favorable 
result in this case.

II.  Reflux esophagitis

In service, the veteran was seen for gastrointestinal (GI) 
distress manifested by epigastric burning.  A June 1991 
esophageal biopsy returned findings consistent with reflux 
esophagitis.  On VA general medical examination in June 1992, 
he reported discomfort in the upper sternal area when eating 
certain types of foods with physical examination indicating a 
diagnosis of esophageal ulcers.  An RO rating decision dated 
January 1993 granted service connection for reflux 
esophagitis and assigned an initial noncompensable evaluation 
under Diagnostic Code 7299-7346.

Thereafter, the veteran's private clinic records document a 
diagnosis of peptic ulcer disease treated with Zantac.  VA 
general medical examination in December 1994 included his 
report of taking Zantac on a daily basis with physical 
examination indicating a diagnosis of reflux esophagitis by 
history.  Thereafter, his private clinic records document his 
continued treatment with Zantac.  A January 1995 upper GI 
series evaluation conducted by VA resulted in an impression 
of sliding hiatal hernia and duodenitis.

The veteran appeared and testified before the RO in February 
1995.  He indicated that he was initially placed on Zantac 
due to acid refluxes that was choking him in his sleep.  He 
had a GI series performed in January 1995 as a follow-up 
measure.  He denied having swallowing difficulties.

An RO rating decision dated March 1995 increased the 
disability rating for reflux esophagitis with hiatal hernia, 
duodenitis and history of ulcers to 10 percent disabling 
effective to the date of claim; January 24, 1994 under 
Diagnostic Code 7346.

In September 1997, the veteran attended VA stomach 
examination wherein he reported minimal problems with respect 
to his reflux esophagitis.  He was taking Pepcid and had 
occasional epigastric and substernal burning after eating 
greasy or exceptionally spicy foods.  He largely described 
his symptoms as resolved.  An upper GI revealed extensive 
reflux without evidence of ulcers.  He was given a diagnosis 
of gastroesophageal reflux disease with hiatal hernia, and 
insufficient clinical evidence of duodenitis or ulcers.

In July 2005, the veteran underwent VA Compensation and 
Pension examination with benefit of review of his claims 
folder.  He reported treating his gastroesophageal reflux 
disease with over-the-counter Pepcid for many years.  He 
stated that the Pepcid controlled his symptoms "most days."  
If he didn't take the Pepcid, he would get severe heartburn 
also described as mild epigastric pain with burning 
sensation.  He mostly had a burning, and denied having water 
brash in many years.  He denied symptoms such as trouble 
swallowing or dysphagia, vomiting, hematemesis, or melena.  
He had rare episodes of nausea in the past but not in several 
years.  His heartburn was precipitated by eating greasy foods 
if he didn't take Pepcid.  He denied being on a special diet.  
He also denied that his condition impacted his daily 
activities or his ability to work.  An upper GI examination 
resulted in impressions of large hiatal hernia with severe 
gastroesophageal reflux elicited during examination.  He was 
given a diagnosis of large hiatal hernia with severe 
gastroesophageal reflux disease with no evidence of stricture 
or ulcers, and normal duodenum.  It was the examiner's 
opinion that the combination of the veteran's 
gastroesophageal reflux disease (GERD) and heart disease did 
not preclude gainful employment.  He was unsuited for jobs 
requiring heavy exertion and was best suited for 
administrative and clerical conditions.

The RO has rated the veteran's reflux esophagitis with hiatal 
hernia, duodenitis and history of ulcers as 10 percent 
disabling under Diagnostic Code 7346.  Under this Diagnostic 
Code, a 60 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2005).  A 30 percent rating is assigned for 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  The current 10 
percent rating contemplates having two or more of the 
symptoms for a 30 percent rating of less severity.  Id.

The preponderance of the evidence establishes that the 
veteran's reflux esophagitis with hiatal hernia, duodenitis 
with history of ulcers is manifested by episodic epigastric 
pain controlled by over-the-counter medication but is 
otherwise asymptomatic.  He denies symptoms such as trouble 
swallowing or dysphagia, vomiting, hematemesis, melena or 
nausea.  There is no evidence of impairment of health due to 
his reflux disease with hiatal hernia, although an upper GI 
examination described a large hiatal hernia with severe 
gastroesophageal reflux.  There is no evidence of stricture 
or ulcers, and he has a normal duodenum.  The lay and medical 
evidence in this case does not establish entitlement to a 
rating in excess of 10 percent under Diagnostic Code 7346.  
As recent examination demonstrated a normal duodenum, the 
criteria for evaluating duodenal ulcer under Diagnostic Code 
7305 is not for consideration.  There is no doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).

III.  Cardiovascular disease

VA general medical examination in June 1992 included the 
veteran's report of being diagnosed with hypertension and 
being placed on hypertensive medications.  On VA examination 
in April 1993, he reported past treatment for hypertension 
with several hypertensive medications that he discontinued 
taking in June 1992 due to the difficulty in seeing his 
physician.  Physical examination included blood pressure 
readings of 144/94, 138/90 and 138/102.  He was given a 
diagnosis of hypertension.  Private clinical records 
demonstrate that he was prescribed generic Dyazide in August 
1993.  An RO rating decision dated August 1996 granted 
service connection for hypertension, and assigned an initial 
noncompensable evaluation.

VA general medical examination in December 1994 included the 
veteran's report of closely watching his blood pressure 
readings, but not taking any medications for blood pressure 
control.  His physical examination recorded blood pressure 
readings of 150/90, 146/100 and 140/90 and indicated a 
diagnosis of borderline hypertension under dietary control.

The veteran appeared and testified before the RO in February 
1995.  He indicated that his wife, who was a certified 
nurse's assistant, monitored his blood pressure readings.  He 
noticed that his blood pressure rose during periods of pain, 
but did not report any specific blood pressure readings.

VA examination in September 1997 included the veteran's 
report of being placed on medication for hypertension in 
approximately 1990, but having taken no medication for the 
last five years.  He denied symptoms such as headaches, 
visual changes, shortness of breath, orthopnea or paroxysmal 
nocturnal dyspnea (PND).  He had blood pressure readings of 
150/90 on three trials.  He was given a diagnosis of 
borderline hypertension.

On January 19, 1998, the veteran was admitted to University 
Hospital in Augusta, Georgia with complaint of chest pains 
consistent with angina.  He underwent a left heart 
catheterization and left ventricular and coronary angiogram 
with angioplasty and stent placement of the left circumflex 
coronary artery and first obtuse marginal branch.  His 
discharge diagnoses included acute inferior posterior wall 
myocardial infarction, and one vessel coronary artery 
disease.  He was readmitted on January 29, 1998 because of 
chest pain and electrocardiogram changes consistent with an 
acute evolving inferior posterior wall myocardial infarction.  
He underwent angioplasty and stent placement of the left 
circumflex coronary artery.  His discharge diagnoses included 
acute posterior wall myocardial infarction due to dissection 
of the left circumflex coronary artery at the proximal site 
of stent placement and one vessel coronary artery disease.

On a follow-up visitation in August 1998, the veteran denied 
any episodes of angina, orthopnea, PND or dyspnea on 
exertion.  His medications included Lopressor and aspirin.  
He had a blood pressure reading of 138/100.  Following 
examination, he was given an assessment of asymptomatic 
coronary artery disease.

In March 1999, the veteran testified before an SSA hearing 
officer that he was on a very strict diet for his 
cardiovascular disability due to dangerously high 
cholesterol.  He indicated his arteries were clogged causing 
weakness and low stamina.  He felt run down after grocery 
shopping, and became short of breath with walking fast or up 
a hill.  He occasionally had a very dull palpation sensation 
on the right side of his chest.

Thereafter, the veteran underwent a modified Bruce protocol 
exercise test in the VA clinic setting in September 1999.  He 
had a suboptimal study ending due to extreme fatigue.  He 
denied chest pain or dyspnea on exertion (DOE) with no change 
in his electrocardiogram (EKG).  He had a left ventricular 
ejection fraction (LVEF) of 40-45 percent.  There was mild 
left atrial enlargement in the setting of mild mitral 
regurgitation and mild tricuspid regurgitation.

An RO rating decision dated October 1999 assigned a 100 
percent convalescence rating for arteriosclerotic heart 
disease status post myocardial infarction with hypertension 
effective January 19, 1998, and prospectively assigned 60 
percent schedular rating effective May 1, 1998.

In July 2005, the veteran underwent VA Compensation and 
Pension examination with benefit of review of his claims 
folder.  He was taking Lisonopril and Lopressor daily for his 
blood pressure.  He reported some instances of high blood 
pressure measurements at home, but he was unsure of the 
readings.  He denied symptoms such as angina, dyspnea, 
fatigue, dizziness or syncope.  He denied a history of 
cardiomegaly, congestive heart failure, rheumatic heart 
disease, heart valve problems, endocarditis, pericarditis, 
syphillic heart disease or cardiomyopathy.  He denied any 
doctor ordered periods of incapacitation in the last 12 
months.  His cardiac disability did not limit his ability to 
care for own activities of daily living or to drive.  He 
refrained from yard work due to his back problem.  He did Tai 
Chi for fun indicating that the activity was not affected by 
his cardiac condition.  He stopped working in February 2004 
stating "I don't know if my heart would prevent me from 
going back to work.  I just don't know whether the company 
could meet my needs not to be sent to locations in the middle 
of nowhere."  He was worried about access to health care 
facilities.  He denied being told that he should not return 
back to work.

On physical examination, the veteran had blood pressure 
readings of 134/82, 126/80 and 128/80.  He had a 24 cm. 
vertical, hypopigmented scar located at the sternum 0.7 cm. 
at its widest point.  The scar was non-tender to palpation 
and non-adherent to underlying tissue.  He also had a 2 cm. x 
1 cm. oval shaped scar below and to the left of the sternum 
that was hypopigmented, non-tender to palpation and non-
adherent to underlying tissue.  There were also two scars on 
the medial side of the right leg from the vein harvesting 
that were non-tender to palpation and non-adherent to 
underlying tissue.  His heart displayed a regular rate and 
rhythm with no murmurs, rubs or gallops.  Normal S1 and S2 
were present.  There were no heaves or thrills noted.  His 
respirations were even and unlabored.  He had 2+ peripheral 
pulses in the upper and lower extremities with no peripheral 
edema nor evidence of venous stasis pigmentation, 
varicosities or cyanosis.  His thoracic echocardiogram 
demonstrated normal left ventricular size with mildly 
decreased ejection fraction of 45 percent due to distal 
septal/inferior hypokinesis with thinning of the wall.  His 
left ventricular function was described as having impaired 
relaxation.  His right ventricular size and function was 
normal.  There was mild mitral regurgitation (MR) and aortic 
regurgitation (AR).  There was no pericardial effusion.  An 
exercise stress test demonstrated no symptoms suggestive of 
ischemia with a normal hemodynamic response.  There was left 
ventricular hypertrophy (LVH) with ST-T wave abnormalities on 
resting EKG that was non-diagnostic but consistent with 
ischemia.  He developed severe backache at Stage III limiting 
further exercise.  He had a METS score of 7.  He was given a 
diagnosis of arteriosclerotic heart disease with hypertension 
status post vessel coronary artery bypass graft surgery 
(CABG).  Echocardiogram demonstrated an ejection fraction of 
45 percent with resting EKG findings non-diagnostic but 
consistent with ischemia, and a METS score of 7.  It was the 
examiner's opinion that the combination of the veteran's GERD 
and heart disease did not preclude gainful employment.  He 
was unsuited for jobs requiring heavy exertion and was best 
suited for administrative and clerical conditions.

The veteran's claim was initially adjudicated by the RO in 
June 1994 denying a compensable rating for the veteran's 
cardiovascular disorder then diagnosed solely as 
hypertension.  For the time period prior to January 19, 1998, 
VA's Schedule provided that a 10 percent evaluation was 
warranted for hypertensive vascular disease (essential 
hypertension) for which diastolic pressure was predominantly 
100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1993-
1997.  Note 2 instructed that, when continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more a minimum 
rating of 10 percent was to be assigned.  Id.  A 20 percent 
evaluation was warranted where diastolic pressure is 
predominantly 110 or more with definite symptoms.

Effective January 12, 1998, the criteria for evaluating 
diseases of the cardiovascular system were revised.  62 Fed. 
Reg. 65207-65224 (1997).  The Board may only consider and 
apply the "new" criteria as of the effective date of 
enactment, but may apply the "old" criteria for the entire 
appeal period.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Under the new criteria, a 10 percent 
rating for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) under Diagnostic Code 7101 is 
warranted for diastolic pressure predominantly 100 or more; 
systolic pressure predominantly or; systolic pressure 
predominantly 160 or more, or; history of diastolic pressure 
predominantly 100 or more which is controlled by continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998-
2005).  A 20 percent rating is warranted for hypertensive 
vascular disease manifested by diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.

The preponderance of the evidence establishes that, for the 
time period prior to January 19, 1998, the criteria for a 
compensable rating for hypertension have not been met.  The 
veteran was diagnosed with hypertension in June 1992 by his 
private examiner and initially placed on hypertensive 
medication.  The veteran, however, discontinued use of his 
medication immediately thereafter and VA examination in April 
1993 demonstrated blood pressure readings of 144/94/, 138/90 
and 138/102.  He appears to have obtained and again abandoned 
use of medication in approximately August 1993.  VA 
examination in December 1994 documented blood pressure 
readings of 150/90, 146/100 and 140/90.  Thereafter, his 
recorded blood pressure readings of record prior to his 
myocardial infarction in January 1998 demonstrate that the 
veteran's hypertension was manifested by diastolic pressure 
predominantly less than 100 and systolic pressure 
predominantly less than 160 and no history of diastolic 
pressure predominantly 100 controlled by continuous 
medication.  Under either the old or new criteria, the 
veteran is not entitled to a compensable rating for his 
hypertension prior to January 19, 1998.

The veteran was first diagnosed with cardiovascular heart 
disease on January 19, 1998 following the sudden onset of a 
myocardial infarction.  This condition had its onset after 
the criteria change, and he now holds a diagnosis of 
arteriosclerotic heart disease status post myocardial 
infarction, coronary artery bypass grafting and stent 
placement with hypertension.  Following his 100 percent 
rating for his period of convalescence ending on May 1, 1998, 
the RO has assigned a 60 percent rating under Diagnostic Code 
7005 (arteriosclerotic heart disease (coronary artery 
disease) or 7017 (coronary bypass surgery) that contemplates 
more than one episode of acute congestive failure in the past 
year, or a workload greater than 3 metabolic equivalent 
(METS) but not greater than 5 METS which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7005, 7017 (1998-2005).

A 100 percent rating would be warranted for chronic 
congestive heart failure, or a workload of 3 METS or less 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998-2005).  For VA purposes, one MET 
is defined as the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  Id. at Note 2.

The evidence in this case shows that veteran's coronary 
artery disease is manifested by a workload capacity of 7 
METS, a left ventricular ejection fraction of 40-45 percent, 
and no evidence of chronic congestive heart failure.  His 
most recent VA examination in August 2004 indicated opinion 
that his coronary artery disease was asymptomatic.  Based 
upon the above, the Board finds that the evidence of record 
preponderates against a rating in excess of 60 percent for 
arteriosclerotic heart disease.  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

IV.  TDIU

Finally, the veteran claims that he has been unemployable due 
to service connected disability since June 1994.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).  For TDIU purposes, 
marginal employment is not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17 (2005).  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16 (2005).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Therefore, rating boards are required to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  An assessment for extra-schedular 
referral requires consideration of the veteran's service-
connected disability, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  Id.  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2005).

The issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
involves a determination as to whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50% combined disability rating.  Id.  The 
fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  Furthermore, the schedular 
criteria compensate for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2005).  Moreover, there is 
no statute or regulation that requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

For the time period prior to January 19, 1998, the veteran's 
service connected disabilities have been rated as 40 percent 
disabling for degenerative disc disease, 10 percent for 
reflux esophagitis with hiatal hernia and duodenitis with 
history of ulcers, and noncompensable for hypertension.  
Thus, he was not entitled to a TDIU evaluation under the 
schedular standards of 38 C.F.R. § 4.16(a).  For the time 
period after January 19, 1998, the veteran did meet the 
criteria for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

As held by the Board, the veteran's IVDS of the lumbar spine 
has been manifested by recurrent and severe exacerbations of 
low back pain, muscle spasm and significant loss of range of 
motion.  He has claimed unemployability due to his back 
disability since 1994.  He has a high school education with 
occupational experience in security guard duties and as a 
sales manager with a cabinet and furniture store.  There is 
no competent evidence of record that the veteran has been 
unable to secure and maintain substantially gainful 
employment for any time during the appeal period.  An August 
1993 letter from Dr. Cross provided opinion that the veteran 
could only engage in gainful employment limited to a 
sedentary job with minimal physical activity.  A June 1994 
SSA determination held that the veteran had the residual 
capacity to perform less than sedentary work on a sustained 
basis.  However, it was determined that the jobs that he was 
capable of performing did not exist in significant numbers 
for an individual with only a high school education.  A 1998 
Vocational and Rehabilitation assessment concluded that he 
was capable of performing a medium duty occupation.  VA 
examiners in 2005 concluded that he was capable of performing 
a sedentary-type occupation when considering all of his 
service connected disabilities following his myocardial 
infarction in 1998.

On this evidence, the Board finds by a preponderance of the 
evidence that the veteran has not been precluded from 
obtaining and retaining substantially gainful employment due 
to his service-connected disabilities for any time during the 
appeal period.  This is true, both before and after, he met 
the rating criteria for TDIU.  In so holding, the Board has 
deemed the veteran as competent to describe his symptoms of 
disability and their effects on his occupational tasks and 
abilities.  However, he is not deemed competent to provide 
medical opinion that his service connected disabilities 
precluded his ability to secure and maintain substantially 
gainful employment.  The record establishes that the veteran 
resumed work following his discontinuance of SSA benefits in 
1998, and he currently concedes that his service connected 
disabilities do not preclude him from working.  The SSA 
decision initially granting disability benefits was based 
upon different criteria for employability, but that 
determination did hold that the veteran was capable of 
sedentary work.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  The veteran's allegations of 
unemployability are neither persuasive nor supportable when 
viewed in light of the entire evidence of record.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).  

Furthermore, the Board notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such 


related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  While 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  During the appeal period, the 
veteran has not required frequent hospitalizations for his 
service connected disabilities other than the hospitalization 
for myocardial infarction wherein he was awarded a 
convalescence rating.  He claims marked interference with 
employability, but the medical evidence of record 
demonstrates that he has been capable of obtaining and 
maintaining substantially gainful employment.  His schedular 
ratings assigned compensate him for loss of working time 
commensurate with his level of disability, see 38 C.F.R. 
§ 4.1, and the Board finds no unusual or exceptional factors 
rendering impracticable the application of the schedular 
criteria.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for favorable action on this 
question either on a schedular or extra-schedular basis, as 
applicable.  VAOPGCPREC 6-96 (Aug. 16, 1996).


IV.  Duty to assist and provide notice

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether 


medical or lay evidence or otherwise, not previously provided 
to VA that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
requires that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran's claims were first adjudicated in 1994.  The 
provisions of the VCAA were signed into law on November 9, 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated November 1998, 
April 1999, November 2002 and March 2004, as well as the 
rating decision on appeal, the statement of the case (SOC) 
and the multiple supplemental statements of the (SSOC's), 
told him what was necessary to substantiate his claims.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  The letters cited above cumlulatively satisfied the 
elements of (2) and (3) by notifying the veteran of his and 
VA's respective 


responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2004 RO letter advised him to "Please 
provide us with any evidence or information you may have 
pertaining to your claim" and "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The August SSOC supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-


adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  VA has provided the veteran with 
multiple examinations during the appeal period, to include 
examination directed by the Board to ensure an adequate 
examination report.  The evidence and information of record, 
in its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2005).  There is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating the claims now before the Board.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim of entitlement to a 40 percent rating, but no 
higher, for IVDS of the lumbar spine is granted. 

The claim of entitlement to an increased rating for reflux 
esophagitis with hiatal hernia, duodenitis and history of 
ulcers is denied.

The claim of entitlement to an increased rating for 
arteriosclerotic heart disease status post myocardial 
infarction with hypertension is denied.

The claim of entitlement to TDIU is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


